MEMORANDUM DECISION
                                                                           Apr 17 2015, 9:24 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald R. Shuler                                          Gregory F. Zoeller
Barkes Kolbus Rife & Shuler, LLP                          Attorney General of Indiana
Goshen, Indiana
                                                          Richard C. Webster
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Randolf S. Sargent,                                       April 17, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          20A03-1409-CR-338
        v.                                                Appeal from the Elkhart Circuit
                                                          Court
                                                          Cause No. 20C01-1307-FA-39
State of Indiana,
Appellee-Plaintiff.                                       The Honorable Terry C.
                                                          Shewmaker, Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1409-CR-338 | April 17, 2015         Page 1 of 7
                                             Case Summary
[1]   Randolf Sargent appeals his thirty-year sentence for one count of Class A felony

      attempted dealing in methamphetamine. We affirm.


                                                      Issue
[2]   The sole issue before us is whether Sargent’s sentence is inappropriate.


                                                     Facts
[3]   On July 28, 2013, an Elkhart Police Department officer responded to a report of

      an explosion and possible fire inside of an apartment. When the officer arrived

      on the scene and entered the apartment, there was a strong chemical smell and

      a lot of smoke. There was no fire, but there were fire marks on the kitchen wall.

      After being told that Sargent lived in the apartment, the officer went to the fire

      escape and saw him speeding away from the parking lot. Sargent’s apartment

      was located in a building with fifteen other units.


[4]   Police found Sargent later that evening and transported him to a hospital

      because he was having difficulty breathing. Sargent admitted to police that he

      had been attempting to manufacture methamphetamine when a soda bottle

      failed and started a fire, which he put out by throwing the bottle in a sink and

      covering it with flour. Sargent also stated that he primarily cooked

      methamphetamine for his own use, but he would sometimes exchange it for

      pseudoephedrine pills. He had been cooking methamphetamine for a few

      months before this incident.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1409-CR-338 | April 17, 2015   Page 2 of 7
[5]   The State charged Sargent with one count of Class A felony attempted dealing

      in methamphetamine. The charge was elevated from a Class B to a Class A

      felony because the offense allegedly took place within 1,000 feet of a family

      housing complex. Sargent pled guilty to the offense without a plea bargain.


[6]   While jailed after being arrested and prior to sentencing, Sargent participated in

      several religious and addiction counseling programs. Sargent had abused

      marijuana and methamphetamine at various times in his life. His only prior

      criminal history consisted of one 1996 conviction for Class C misdemeanor

      operating a vehicle without insurance.


[7]   After Sargent’s sentencing hearing, the trial court found as mitigating Sargent’s

      acceptance of responsibility, his addiction issues, and statements of support

      from family members and a program instructor. As aggravating, the trial court

      noted Sargent’s criminal conviction and his frequent use of illegal drugs in the

      past, the fact that the fire endangered a number of other people, and the fact

      that he was forty-nine years old and “old enough to know better.” App. p. 33.

      The trial court imposed a sentence of thirty years, with five years suspended to

      probation. Sargent now appeals.


                                                   Analysis
[8]   Sargent was convicted under the version of Indiana Code Section 35-48-4-1.1

      that was in effect at the time he committed the offense. That version of the

      statute made manufacturing methamphetamine within 1,000 feet of a family

      housing complex a Class A felony, which is punishable by a term of twenty to

      Court of Appeals of Indiana | Memorandum Decision 20A03-1409-CR-338 | April 17, 2015   Page 3 of 7
      fifty years, with an advisory term of thirty years.1 See Ind. Code § 35-50-2-4(a).

      Sargent contends his sentence is inappropriate under Indiana Appellate Rule

      7(B) in light of his character and the nature of the offense. See Anglemyer v.

      State, 868 N.E.2d 482, 491 (Ind. 2007). Although Rule 7(B) does not require us

      to be “extremely” deferential to a trial court’s sentencing decision, we still must

      give due consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873

      (Ind. Ct. App. 2007). We also understand and recognize the unique perspective

      a trial court brings to its sentencing decisions. Id. “Additionally, a defendant

      bears the burden of persuading the appellate court that his or her sentence is

      inappropriate.” Id.


[9]   The principal role of Rule 7(B) review “should be to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). We “should focus on the forest—the aggregate sentence—rather than

      the trees—consecutive or concurrent, number of counts, or length of the




      1
        Prior to sentencing, the trial court denied Sargent’s request to be sentenced under the new criminal statutes
      that went into effect on July 1, 2014. Under the new statutes, dealing in methamphetamine weighing less
      than one gram by manufacturing is a Level 4 felony, and there is no longer an enhancement based on
      proximity to a family housing complex. See Ind. Code §§ 35-48-4-1.1; 35-48-1-16.5(5) (specifying that dealing
      in methamphetamine of less than one gram by manufacturing is a Level 5 felony unless an “enhancing
      circumstance” applies, which includes manufacturing, in which case the offense is a Level 4 felony). The
      sentencing range for a Level 4 felony is two to twelve years, with an advisory sentence of six years. See I.C. §
      35-50-2-5.5. In passing the new criminal statutes, the legislature made it very clear that they only applied to
      offenses committed on or after July 1, 2014, and that the doctrine of amelioration should not apply. See I.C.
      § 1-1-5.1-21. Sargent does not raise this issue on appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1409-CR-338 | April 17, 2015                Page 4 of 7
       sentence on any individual count.” Id. Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case. Id. at 1224. When reviewing the appropriateness of a sentence

       under Rule 7(B), we may consider all aspects of the penal consequences

       imposed by the trial court in sentencing the defendant, including whether a

       portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023,

       1025 (Ind. 2010).


[10]   Regarding Sargent’s character, there is nothing particularly negative to note.

       His only criminal conviction from nearly two decades ago was for a Class C

       misdemeanor driving offense, which is not very relevant to the current Class A

       felony methamphetamine conviction. See Wooley v. State, 716 N.E.2d 919, 929

       (Ind. 1999). Sargent also pled guilty without the benefit of a plea agreement or

       dismissal of any other charges, which demonstrates acceptance of responsibility

       for his crime. See Hope v. State, 834 N.E.2d 713, 718-19 (Ind. Ct. App. 2005).

       Sargent did admit to using marijuana and methamphetamine on and off in the

       past, which would indicate prior uncharged criminal behavior by him.

       However, the trial court also noted that Sargent appeared to have a drug

       addiction problem, which he had begun addressing while in jail. See Parks v.

       State, 22 N.E.3d 552, 554 (Ind. 2014) (reducing sentence for dealing in

       methamphetamine of defendant who “acknowledged that his drug addiction

       has continually caused problems in his life . . . .”).




       Court of Appeals of Indiana | Memorandum Decision 20A03-1409-CR-338 | April 17, 2015   Page 5 of 7
[11]   As for the nature of the offense, we disagree with Sargent that this was a “run of

       the mill” offense. Appellant’s Br. p. 9. We note that all that was required to

       convict Sargent of the Class A felony offense was that he manufactured

       methamphetamine within 1,000 feet of a family housing complex. Sargent

       went well beyond this bare minimum when he attempted to cook

       methamphetamine inside of a family housing complex with fifteen other units in

       it and then proceeded to seriously endanger the other persons living in the

       complex by starting a fire. This was precisely the type of danger that the family

       housing complex enhancement was intended to protect against. We find the

       nature of the offense to be egregious.


[12]   We note that in Parks, our supreme court recently reduced a sentence for Class

       A felony dealing in methamphetamine by manufacturing within 1,000 feet of a

       family housing complex. As here, the manufacturing apparently took place in

       an apartment building, and while a chemical spill occurred, there was no fire or

       explosion. In that case, the defendant, Parks, had received a sentence of forty

       years, with twenty-six years executed in the Department of Correction, four

       years executed through community corrections, and ten years suspended to

       probation. After outlining Parks’s criminal history, addiction issues,

       expressions of regret, cooperation with law enforcement, and family support,

       our supreme court decided that a sentence revision was warranted. It reduced

       the sentence to a total of thirty years, with twenty years executed at the

       Department of Correction, two years executed through community corrections,

       and eight years suspended to probation. Parks, 22 N.E.3d at 555-56.


       Court of Appeals of Indiana | Memorandum Decision 20A03-1409-CR-338 | April 17, 2015   Page 6 of 7
[13]   Sargent’s sentence of the advisory thirty years, with five years suspended to

       probation and twenty-five years executed in the Department of Correction, is

       comparable to the revised sentence received by Parks, with only a slight

       difference in executed time. Sargent pled guilty, unlike Parks, and he also has

       less of a criminal history than Parks. However, both Sargent and Parks had

       drug addiction issues that contributed to their crimes. Sargent also caused an

       explosion and fire in the middle of an apartment building, while Parks did not.

       No two defendants and no two crimes are exactly identical. However, we

       recognize that “‘a respectable legal system attempts to impose similar sentences

       on perpetrators committing the same acts who have the same backgrounds.’”

       Corbally v. State, 5 N.E.3d 463, 472 (Ind. Ct. App. 2014) (quoting Serino v. State,

       798 N.E.2d 852, 854 (Ind. 2003)). We believe that is precisely the case when

       we look at Sargent’s and Parks’s crimes and backgrounds and the sentences

       each received. As such, we cannot say that Sargent’s sentence is inappropriate.


                                                 Conclusion
[14]   Sargent’s sentence is not inappropriate. We affirm.


[15]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1409-CR-338 | April 17, 2015   Page 7 of 7